DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1 and 3-8.  Currently claims 1, 3-10 and 12-18 are pending.

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of providing a surface of a carbon fiber composite material part prepared according to preparing a structural layer of a composite material wheel from a pre-preg of carbon fiber epoxy resin using a winding process and an autoclave process with a molding temperature of 150 degrees Celsius and a molding pressure of 0.5 MPa, preparing a surface protection layer by laying a carbon fiber twill on the surface of the carbon fiber composite material part, closing a mold, introducing, heating, curing and molding acrylic resin, spraying a first transparent powder on the composite material surface and curing the first powder, polishing the cured powder surface, spraying a second powder on the composite material and curing the second powder application, polishing the second cured powder layer and spraying a clear lacquer on the surface of 
The closest prior art of record, Sekido, teaches processing of composite part surfaces including application of a carbon fiber twill to the surface and molding an acrylic resin via transfer molding in which the part may be further processed to improve a surface finish; however, Sekido does not teach applicant’s claimed steps of preparing the wheel as claimed or the multiple applications of a transparent powder and a clear lacquer as claimed.  Lahrmann teaches application of multi-coat lacquers including the step of sanding in between coats; however, the current prior art alone or in combination does not teach or render obvious the entirety of applicant’s particularly claimed method further discussed in applicant’s response filed 12/23/2020.
Claims 3-10 and 12-18 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742